Citation Nr: 0736222	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  03-17 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility for Survivors' and Dependents' Educational 
Assistance under the provisions of Title 38, Chapter 35, 
United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her mother



ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
October 1969.  He died in 
March 1984, and the appellant is his daughter.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.


FINDINGS OF FACT

1.  A March 1984 certificate of death indicates that the 
veteran died in March 1984, at the age of 38.  The 
certificate of death lists the immediate cause of death as 
cardiopulmonary arrest, due to or as a consequence of 
metastatic cancer.

2.  At the time of the veteran's death, service connection 
was not in effect for any disability.  

3.  The veteran's fatal condition, including cardiopulmonary 
arrest and metastatic cancer, is not shown to be related to 
his period of active military service, or caused by any 
incident of service.

4.  At the time of his death, the veteran did not have a 
permanent and total service-connected disability.



CONCLUSIONS OF LAW

1.  The cause of the veteran's death was not related to an 
injury or disease incurred in or aggravated by active 
military service, to include as due to inservice herbicide 
exposure or inservice exposure to ionizing radiation.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311, 3.312 (2007).

2.  The criteria for eligibility for entitlement to 
Survivors' and Dependents' Educational Assistance benefits 
under the provisions of Title 38, Chapter 35, United States 
Code, have not been met.  38 U.S.C.A. §§ 3501, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.807 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in order to substantiate 
the claim and it must assist the claimant by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The RO's January 
2005 letter advised the appellant of the foregoing elements 
of the notice requirements.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (noting that a VCAA defect may be 
cured by issuance of a fully compliant notification followed 
by a re-adjudication of the claim).  Further, the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity 


to participate effectively in the processing of her claims, 
to include the opportunity to present pertinent evidence and 
provide personal testimony.  Thus, the Board finds that the 
content requirements of the notice VA is to provide have been 
met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004). 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO has obtained all of the 
veteran's service medical records, as well as his identified 
VA medical treatment records and private treatment records. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has also met 
the development requirements of 38 C.F.R. § 3.311.  In 
addition, the Board does not find that a VA examination is 
necessary in this matter as the objective evidence of record 
does not show that the veteran was exposed to either ionizing 
radiation or herbicides during his active duty military 
service, and his fatal condition, diagnosed as 
cardiopulmonary arrest, due to or as a consequence of 
metastatic cancer, is not shown until many years after his 
discharge from the service, nor is it shown by the competent 
evidence of record to be related thereto.  38 C.F.R. § 3.159.  
Finally, there is no indication in the record that additional 
evidence relevant to the issues being decided herein is 
available and not part of the record.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In this case, the veteran served in the Navy from January 
1966 to October 1969.  A review of his service personnel 
records revealed that he was stationed for a period of time 
on Johnston Island.  The veteran's service medical records 
were silent as to any complaints of or treatment for 
cardiopulmonary arrest or metastatic cancer.  

The veteran was initially diagnosed with adenocarcinoma of 
the rectum (colon cancer) in December 1981.  An operative 
report at that time noted his history of bleeding from the 
rectum for the past year.  A March 1984 certificate of death 
indicates that the veteran died that same month, at the age 
of 38.  The certificate of death lists the immediate cause 
of death as cardiopulmonary arrest, due to or as a 
consequence of metastatic cancer.  No other contributing or 
underlying causes were noted.

At the time of the veteran's death, service connection was 
not in effect for any disorders.  After reviewing the 
evidence of record, the Board finds that service connection 
for the cause of the veteran's death is not warranted.

In order to establish service connection for the cause of a 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but, rather, there must have been a 
causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection is rebuttably presumed for certain chronic 
diseases, including cancer, which are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309.

There is no evidence of the veteran having incurred or 
aggravated either cardiopulmonary arrest or metastatic 
cancer prior to 1981, which is over ten years after the 
veteran's discharge from the service.  Mense v. Derwinski, 1 
Vet. App. 354, 


356 (1991) (holding that VA did not err in denying service 
connection when the veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition).  

Service connection for a disorder which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  See Ramey v. Brown, 9 
Vet. App. 40 (1996).

First, there are specific diseases which may be presumptively 
service-connected if manifest in a radiation-exposed veteran.  
A "radiation-exposed" veteran is one who participated in a 
radiation-risk activity.  A "radiation-risk activity" 
includes onsite participation in a test involving the 
atmospheric detonation of a nuclear device or participation 
in the occupation of Hiroshima or Nagasaki between August 6, 
1945 and July 1, 1946.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 
3.309(d).  

In applying this statutory presumption, there is no 
requirement for documenting the level of radiation exposure.  
In this case, however, the veteran is not shown to be 
eligible for this avenue of recovery as he is not shown to 
have participated in a radiation-risk activity, as defined in 
38 U.S.C.A. § 1112(c) or 38 C.F.R. § 3.309(d).  While the 
appellant contends that the veteran served on Bikini Atoll 
for approximately three months from 1967 to 1968, military 
service in this area during this time frame is not considered 
a radiation risk-activity under the pertinent regulations.  
38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d)

The second avenue of recovery is found under 38 C.F.R. § 
3.311(b)(2).  This provision provides that certain listed 
"radiogenic" diseases found 5 years or more after service in 
an ionizing-radiation-exposed veteran may be service-
connected if the VA Undersecretary for Benefits determines 
that they are related to ionizing 


radiation exposure while in service or if they are otherwise 
linked medically to ionizing radiation exposure while in 
service.  

When it has been determined that: (1) a veteran has been 
exposed to ionizing radiation as a result of participation in 
the atmospheric testing of nuclear weapons, the occupation of 
Hiroshima or Nagasaki, Japan, from September 1945 until July 
1946, or other activities as claimed; (2) the veteran 
subsequently develops a specified radiogenic disease; and (3) 
the disease first becomes manifest in the period specified, 
the claim will be referred to the VA Under Secretary for 
Benefits for further consideration in accordance with 38 
C.F.R. § 3.311(c).  

Pursuant to 38 C.F.R. § 3.311, a response from the Navy 
Environmental Health Center Detachment, Naval Dosimetry 
Center, dated in October 2001, indicated that they maintained 
a "computer registry of all Navy and Marine Corps personnel 
occupational exposure to ionizing radiation since 1947," and 
that after searching their database, no records were found 
relating to the veteran.  The RO also requested the veteran's 
DD Form 1141, Record of Occupational Exposure to Ionizing 
Radiation, from the National Personnel Records Center (NPRC).  
The response from NPRC, dated in February 2001, indicated 
that no such record exists.  Accordingly, there is no 
competent evidence showing that the veteran was an ionizing 
radiation-exposed veteran.  

Private medical evidence of record demonstrates that the 
veteran developed colon cancer 5 years following his military 
service.  Additionally, colon cancer is listed as a 
radiogenic disease under 38 C.F.R. § 3.311(b)(2).  However, 
the Board finds service connection for this disorder is not 
warranted under 38 C.F.R. § 3.311 because the competent 
evidence of record is negative as to any actual exposure to 
ionizing radiation.  Absent some confirmed exposure, referral 
to the VA Undersecretary for Benefits is not required.  See 
38 C.F.R. §§ 3.311(b).

The appellant's disagreement as to veteran's alleged 
inservice exposure to ionizing radiation, as expressed in 
various statements in the record, does not offset the 
findings of the Naval records herein.  The appellant is not 
certified by an appropriate professional body in the field of 
health physics, nuclear medicine, or radiology.  See 
38 C.F.R. § 3.311(a)(3)(ii); see also Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  The Board also notes that a review of the 
appellant's various articles from the internet fails to 
establish the veteran's personal exposure to ionizing 
radiation.  These articles are generic in nature, and do not 
address the specific situation faced by the veteran in this 
case.  See Mattern v. West, 12 Vet. App. 222 (1999); Sacks v. 
West, 11 Vet. App. 314 (1998); Libertine v. Brown, 9 Vet. 
App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).  
Moreover, the Board does not find these articles persuasive 
in light of the veteran's absence from the Navy's personnel 
occupational exposure records and the inservice specialty 
listed on his Form DD 214.

Regarding the third avenue of recovery for recovery for 
establishing service connection for a disorder claimed to be 
attributable to radiation exposure, a veteran may also 
establish service connection directly under 38 C.F.R. § 
3.303.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
The fact that the veteran is not entitled to presumptive 
service connection as a result of exposure to ionizing 
radiation under 38 C.F.R. § 3.309 and 3.311 does not preclude 
an evaluation as to whether the veteran is entitled to 
service connection under 38 C.F.R. § 3.303.  Id. 

In support of her claim, the appellant has submitted a 
medical opinion from S. Artz, M.D.  Dr. Artz stated that he 
had discussed "the situation" with the Charleston Area 
Medical Center's Health Physicist, who was familiar with the 
radiological health problems found in the U.S. service 
personnel, particularly at Bikini Atoll.  Dr. Artz then 
opined that it was "quite probable" that the cause of the 
veteran's malignancy was due to exposure he received at 
Bikini Atoll.  He further stated that he was 


"confident that [the veteran's] subsequent exposure to Agent 
Orange may have played some part in the process."  Finally, 
he indicated that he was contacting the radiation health 
department at Redstone Arsenal to obtain any dosimetry 
records on the veteran.

The Board finds this opinion lacking in any significant 
probative value.  The time frame during which the veteran 
served on Bikini Atoll is not considered a radiation risk 
activity.  As noted above, there is no record documenting the 
veteran's inservice exposure to ionizing radiation.  
Moreover, his inservice specialty does not support such a 
conclusion.  Dr. Artz has not provided any competent evidence 
establishing the veteran's inservice exposure to ionizing 
radiation. In fact, he acknowledges this very fact by 
indicating that dosimetry records were being sought.  As 
noted above, no such records have been located by the Naval 
Dosimetry Center.  Moreover, there is no evidence of record 
that the veteran was exposed to Agent Orange.  See 
38 U.S.C.A. § 1116 (West 2002).

The appellant has not presented any competent medical 
evidence showing that veteran developed cardiopulmonary 
arrest or colon cancer as a result of military service, or 
any incident therein.  Service medical records are negative 
for any complaints, treatment or diagnoses related to the 
veteran's colon.  Of the medical evidence of record, the 
earliest evidence of either cardiopulmonary arrest or colon 
cancer is found in records dated in the 1981, over ten years 
after his discharge from active service.  Shaw v. Principi, 3 
Vet. App. 365 (1992) (finding the passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability is evidence against a 
claim of service connection).  

Accordingly, there is no competent evidence of record linking 
the veteran's fatal condition to his active duty service.  In 
making this determination, the appellant's statements cannot 
provide competent evidence of a medical opinion on diagnosis 
or causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).
  
B. Survivors' and Dependents' Educational Assistance

The appellant also seeks Survivors' and Dependent's 
Educational Assistance benefits.  Having carefully considered 
the claim in light of the record and the applicable law, the 
Board is of the opinion that the law mandates denial of the 
claim.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

For the purposes of Dependent's Educational Assistance under 
38 U.S.C.A. Chapter 35, a child or surviving spouse of the 
veteran will have basic eligibility for benefits where the 
veteran was discharged under other then dishonorable 
conditions, and had a permanent and total service-connected 
disability in existence at the date of the veteran's death; 
where a permanent and total service-connected disability was 
in existence at the date of the veteran's death; or where the 
veteran died as a result of the service- connected 
disability.  See 38 U.S.C.A. § 3501; 38 C.F.R. § 3.807(a).

In this case, the veteran served honorably during a period of 
war.  However, he did not have a permanent and total service-
connected disability at the time of his death.  Furthermore, 
as explained above, the cause of the veteran's death is not 
service-connected.  Consequently, the Board finds that the 
appellant has not met the basic conditions of eligibility for 
Dependents' Educational Assistance under Chapter 35, Title 
38, United States Code.  Accordingly, the appellant's claim 
must be denied for lack of legal merit.  See Cacalda v. 
Brown, 9 Vet. App. 261, 265 (1996) (where law is dispositive, 
not evidence, the appeal should be terminated for lack of 
legal merit or entitlement).  Accordingly, the claim for 
entitlement to Dependents' Educational Assistance is denied.



ORDER

Service connection for the cause of the veteran's death is 
denied.  

The claim of eligibility for Survivor's and Dependents' 
Educational Assistance under 38 U.S.C.A. Chapter 35, is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


